Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 4/18/22 have been entered. Claims 1, 9, and 17 have been amended. Claims 3-5, 10-16, 19, and 21 have been cancelled. Claims 22-32 have been newly added.
The rejection below has been updated to reflect the amendments to the claims. 

Claim Objections
Claim 25 is objected to because of the following informalities:  there appears to be a typographical error wherein ‘ply’ is spelled ‘plie.’  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 17-20, 22-28, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (US 2019/0193371).
Regarding claims 1 and 17, Shinozaki teaches an aircraft (airplane) (para 2) comprising a skin member (item 510) with an inner surface that is at least partially exposed (item 510-A) (para 67); a ‘plank’ disposed on the inner surface of the skin member (items 551, 552) which is formed from a set of layered plies (fig 4, para 66-67) with a geometric profile for each of the first and second sides (items 551, 552); and a stringer (item 320) comprising a cap portion (item 322), first and second flange portions (items 324), and first and second base segments (see annotated fig. 5B, below). The first and second flange portions extend in opposing directions, and are disposed on the inner surface of the skin (fig 5B) and are joined to the cap portion by the first and second base segments (see annotated fig 5B, below), which follow the geometric profile of the first and second sides of the ‘plank.’

    PNG
    media_image1.png
    498
    699
    media_image1.png
    Greyscale

Regarding claims 2 and 18, Shinozaki teaches the claimed composite panel as above for claims 1 and 17. Shinozaki further teaches that the stringer (item 320) may be formed from one or more stringer plies (para 83).
Regarding claims 6 and 7, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that the ‘plank,’ stringer, and skin member may be co-cured or co-bonded (para 66).
Regarding claims 8 and 20, Shinozaki teaches the claimed composite panel as above for claims 1 and 17. Shinozaki further teaches that each laminate play may be formed from a composite of fibers impregnated with a resin, such as a prepreg (par 60).
Regarding claims 9 and 22, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that each ply of the layered laminate plies may have different fiber orientations, such as perpendicular relative to each other (para 64).
Regarding claims 23-25, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that the widths of adjacent plies may be varied such that a ply closest to the skin layer, what Applicant terms the ‘last layered laminate ply,’ has a greater width than the ply furthest from the skin layer, what Applicant terms the ‘first layered laminate ply’ (para 55, 64; fig 4, 5B).
Regarding claim 26, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further illustrates that the geometric profile of the ‘plank’ plies are symmetrical in figures 3A-D, and 5A, B. Additionally, Shinozaki makes no teaching of asymmetry.
Regarding claim 27, Shinozaki teaches the claimed composite panel as above for claim 1. That the plies are machined to achieve the desired profile is a product-by-process type limitation. Shinozaki achieves the claimed effect of various profile(s) via altering the size and number of plies (see e.g. para 64). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 28, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that two adjacent plies in the set of layered plies may be the same or different materials (para 63). 
Regarding claim 30, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that the layered laminate plies may comprise overlapping or discontinuous plies (para 63, 64; fig 5B).
Regarding claim 32, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that the skin member may comprise multiply plies of composite materials (para 71).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29 are rejected under 35 U.S.C. 103 as being obvious over Shinozaki as applied to claim 1, above.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 29, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that radius fillers may be formed from carbon fiber prepreg (para 52) and that their laminate stacks (Applicant’s ‘plank’) may fulfill the same purpose (para 50).
Therefore, while Shinozaki does not explicitly state that the fiber reinforcement utilized may be carbon, one of ordinary skill in the art would see the teaching within the reference that carbon fiber is utilized for the same purpose and is thus a recommended material.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki as applied to claim 1 above, and further in view of Biornstad et al. (US 2008/0230652).
Regarding claim 29, Shinozaki teaches the claimed composite panel as above for claim 1. Shinozaki further teaches that the plies may be layed up via an automated tape placement process (para 36), and thus that fiber reinforced tape is utilized.
Shinozaki is silent with respect to the composite fibers of each ply being unidirectional.
Shinozaki and Biornstad are related in the field of fiber reinforced tapes utilized in aircraft. Biornstad teaches utilizing unidirectional tapes of carbon fiber tows (Biornstad para 49). Biornstad further teaches the unidirectional tapes may be layed up in various orientations relative to the next layer to achieve the desired structural properties (Biornstad para 49). It would be obvious to one of ordinary skill in the art to modify the tape of Shinozaki to be unidirectionally oriented as taught by Biornstad because this would provide the ability to form a laminate with the desired structural properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/15/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781